Citation Nr: 1416257	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  14-00 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel




INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from July 1948 to July 1952.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The issue of service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In a June 2006 rating decision, the RO denied service connection for a left knee disability.  The Veteran did not timely appeal the decision, and it is now final.

2.  Evidence received since the June 2006 rating decision is new and material; it relates to unestablished facts necessary to substantiate the claim for service connection for a left knee disability and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The criteria for reopening the claim for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  In this decision, the Board reopens the Veteran's claim for service connection for a left knee disability.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

II. Procedural History

In a June 2006 rating decision the RO denied the Veteran's application for service connection for a left knee disability, because the evidence did not show a current diagnosis of a left knee disability or a relationship between the Veteran's service and his claimed left knee disability.  

The Veteran submitted additional evidence and underwent a VA examination within one year of the June 2006 rating decision.  Although the January 2007 VA examination revealed mild osteoarthritis of the left knee, the examiner opined that there was no relationship between the Veteran's left knee osteoarthritis and the motor vehicle accident he experienced in service.  

The claim was readjudicated and denied in a March 2007 rating decision.  The Veteran did not file a notice of disagreement and the June 2006 rating decision became final.  38 C.F.R. § 3.104.

In September 2009, the Veteran applied to reopen the claim of service connection for a left knee disability.  In a rating decision in December 2009, the RO denied the application, because the additional evidence was not new and material.  

In September 2010, within one year of the December 2009 rating decision, the Veteran submitted a medical opinion from Dr. Daniel Funk indicating that it is likely that his ACL tear occurred during service.  The submission of this new and material evidence within the one-year appeal period following the notification of the denial of the claim served to abate the finality of the December 2009 decision.  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011).

In October 2011, the Veteran applied again to reopen the claim of service connection for a left knee disability.  In a January 2012rating decision the RO denied the application to reopen.  The Veteran filed a notice of disagreement and perfected his appeal following a December 2013 statement of the case. 

As a matter of law, the December 2009 rating decision is not final and the date of the claim before the Board is September 2009.

 Claim to Reopen

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).
As the last final decision on the claim was in June 2006, new and material evidence must be received after that date.   

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).



The relevant additional evidence presented since the rating decision in June 2006 consists of  a September 2010 private doctor's statement linking the current disability to active service.

The additional private medical evidence relates to an unestablished fact necessary to substantiate the claim, namely that the current left knee disability is related to service.  

Accordingly, reopening the claim for service connection for a left knee disability is warranted.


ORDER

The claim to reopen the claim for service connection for a left knee disability is granted.


REMAND

VA has a duty to assist the Veteran in the development of the claim by requesting relevant records.  The Veteran stated that he received treatment for his left knee shortly after service at the Soldier's Home in Chelsea, Massachusetts.  A copy of his Soldiers Home identification card is associated with the claim file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain medical records from the Soldier's Home in Chelsea, Massachusetts.  If no records are available, note such in the claim file, and advise the Veteran.

2.  After undertaking the development listed above, schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, AMIE, and VBMS) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left knee disability is related to service.

The examiner must consider and discuss the Veteran's competent and credible statements of continuous left knee pain since service; the documented motor vehicle accident in 1950; and Dr. Funk's 2010 medical opinion.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Review the claim file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative an appropriate time to respond.  The case is to then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


